Case 2:19-cv-04313-DMG-KS Document 38 Filed 07/16/20 Page 1 of 1 Page ID #:166



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 19-4313-DMG (KSx)                                    Date     July 16, 2020

 Title G2 Secure Staff, LLC v. Aerovias de Mexico, S.A. de C.V., et al.             Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                              NOT REPORTED
              Deputy Clerk                                            Court Reporter

    Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
             None Present                                             None Present

 Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY ACTION SHOULD
              NOT BE STAYED [37]

         On July 15, 2020, Defendant Aerovias de Mexico, S.A. de C.V. filed a notice that on
 June 30, 2020, Defendant and its parent company, Grupo Aeroméxico, S.A.B. de C.V., each had
 filed a Chapter 11 bankruptcy petition in the United States Bankruptcy Court for the Southern
 District of New York, jointly administered under Case No. 20-11563. [Doc. # 37.]

         In light of the foregoing, Plaintiff is ORDERED TO SHOW CAUSE in writing by no
 later than July 23, 2020 why this action should not be stayed as a result of the filing of
 Defendant’s bankruptcy petition. See 11 U.S.C. § 362(a)(1). Failure to timely or adequately
 respond will result in the Court issuing an order staying and administratively closing the action
 and placing the case on inactive status.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
